Citation Nr: 1756179	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-43 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a pulmonary disability, to include bronchitis and shortness of breath.  

2.  Whether the reduction of the rating for post-operative lung cancer residuals from 100 percent to 0 percent, effective May 1, 2015, was proper.  

3.  Entitlement to an initial compensable rating for thoracotomy scar residuals.  

4.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1959 to October 1963.  He served in the Republic of Vietnam and at Camp Lejeune, North Carolina.  

In February 2014, the Louisville, Kentucky, Regional Office of the Department of Veterans Affairs (VA) established service connection for lung cancer and assigned a 100 percent rating for that disability, effective February 25, 2013.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Louisville, Kentucky, Regional Office which established service connection for thoracotomy scar residuals and assigned a 0 percent rating, effective March 24, 2014; and proposed to reduce the rating for the service-connected post-operative lung cancer residuals from 100 percent to 0 percent.  A February 2015 rating decision of the Buffalo, New York, Regional Office (RO) effectuated the proposed reduction as of May 1, 2015.  

In the August 2015 substantive appeal, the Veteran stated that he "had to quit my part time job as a school bus monitor because I could no longer climb up and down the stairs of the bus."  The Veteran's written statement may be reasonably construed as raising the issue of entitlement to a TDIU.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is on appeal and will be addressed below.  

In a May 2017 VA form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, the Veteran sought to reopen a claim for service connection for multiple myeloma.  The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple myeloma has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over that issue.  The issue is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  


REMAND

The Veteran asserts that the reduction of the schedular rating for post-operative lung cancer residuals from 100 percent to 0 percent, effective as of May 1, 2015, was not proper as he has continued to experience significant recurrent pulmonary disability associated with lung cancer residuals including left upper lobectomy residuals, shortness of breath, and limitation of ambulation.  

A 100 percent schedular rating is warranted for malignant neoplasms of the respiratory system including lung cancer.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy, or other therapeutic procedure.  Six months after the discontinuance of that treatment, the appropriate rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is to be based on recurrent residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2017).  Lobectomy residuals are to be rated under the General Rating Formula for Restrictive Lung Diseases.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2017).  

Under the General Rating Formula for Restrictive Lung Diseases, a 10 percent rating is warranted for chronic pleural effusion or fibrosis with forced expiratory volume in one second (FEV-1) of 71 to 80 percent of the predicted value; FEV-1/forced vital capacity (FVC) of 71 to 80 percent of the predicted value; or diffusion capacity of the lung by the single breath method (DLCO (SB)) of 66 to 80 percent of the predicted value.  A 30 percent rating requires chronic pleural effusion or fibrosis with FEV-1 of 56-70 percent of the predicted value; FEV-1/FVC of 56 to 70 percent of the predicted value; or DLCO (SB) of 56 to 65 percent of the predicted value.  A 60 percent rating requires chronic pleural effusion or fibrosis with FEV-1 of 40 to 55 percent of the predicted value; FEV-1/FVC of 40 to 55 percent of the predicted value; DLCO (SB) of 40 to 55 percent of the predicted value; or maximum oxygen consumption is 15 to 20 ml/kg/minute (with cardiorespiratory limit).  A 100 percent rating requires FEV-1 of less than 40 percent of the predicted value; FEV-1/FVC of less than 40 percent of the predicted value; DLCO (SB) of less than 40 percent of the predicted value; maximum exercise capacity of less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation); cor pulmonale; right ventricular hypertrophy; pulmonary hypertension; or episodes of acute respiratory failure; or requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Code 6844 (2017).  

The rating for the post-operative lung cancer residuals including left upper lobectomy residuals was reduced based upon the report of an October 2014 VA pulmonary examination conducted by a nurse practitioner.  In reviewing the examination report, the Board finds that it is not complete for rating purposes as it does not fully delineate the disability associated with the service-connected post-operative lung cancer residual and whether or not the lung cancer has reoccurred.  The examination report states that the Veteran complained of experiencing "shortness of breath on minimal exertion, even taking a shower;" "minimal stamina;" and having "to pace all activities."  He reported "being followed closely at this time since he has these new complaints."  The examiner noted that the Veteran had been initially diagnosed with non-small cell lung cancer in July 2012; he subsequently underwent a left upper lobectomy in August 2012; and he had his final cancer treatment in September 2012.  The examiner observed further that the Veteran "is being followed closely; hopefully, it is due to deconditioning as has been suggested and not due to some pathology."  The examiner concluded that "the resection cannot be the cause of the [Veteran's current] symptoms since he was well without shortness of breath after the surgery" and "any further diagnosis, if related to cancer, will have to be addressed at that time."  Additionally, the VA nurse practitioner did not discuss the restrictive lung disease associated with the left upper lobectomy residuals.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA obtain an evaluation, the evaluation must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because of the cited deficiencies in the October 2014 VA examination report, the Board finds that further VA pulmonary evaluation is necessary to resolve the issues raised by the instant appeal.  

The issue of entitlement to service connection for a pulmonary disability, to include bronchitis and shortness of breath, is inextricably intertwined with the issue of the propriety of the reduction of the rating for the service-connected post-operative lung cancer residuals.  

The Veteran asserts that the thoracotomy scar residuals are symptomatic and productive of significant disability.  He was last provided a VA examination which addressed the thoracotomy scar residuals in October 2014.  Therefore, the Board finds further VA scar evaluation is required.  

Clinical documentation dated after May 2017 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Entitlement to TDIU requires an accurate assessment of the impairment associated with all of the service-connected disabilities.  Therefore, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the other certified issues on appeal.  

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  Expedited handling is requested.

1.  Contact the Veteran and request that he provide information as to all treatment of pulmonary disabilities and thoracotomy scar residuals after May 2017, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request copies of all available records pertaining to treatment of the Veteran, not already of record.  If identified records are not obtained, then notify the Veteran.  38 C.F.R. § 3.159(e) (2017).  

2.  Associate with the record any VA medical records not already of record, including for treatment provided after May 2017.   

3.  Schedule the Veteran for a VA pulmonary examination conducted by a medical doctor to assist in determining the nature and severity of post-operative lung cancer residuals include left upper lobectomy residuals.  The examiner must review the record and should note that review in the report.  A rationale for all opinions should be provided.  The examiner should:

(a)  Confirm that the examiner is a medical doctor.

(b)  Identify all recurrent lung cancer residuals, to include left upper lobectomy residuals.  The examiner should specifically state whether lung cancer has reoccurred.  

(c)  Specifically address the impact of the post-operative lung cancer residuals, including left upper lobectomy residuals, on the Veteran's vocational pursuits.  

(d)  State whether there is any disability manifested by shortness of breath or bronchitis, and if so, whether any disability manifested by shortness of breath or bronchitis is at least as likely as not (50 percent or greater probability) related to service or any event of service.

(e)  Opine whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by shortness of breath or bronchitis is proximately due to or the result of the service-connected lung cancer with lobectomy.

(f)  Opine whether it is at least as likely as not (50 percent or greater probability) that any disability manifested by shortness of breath or bronchitis has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected lung cancer with lobectomy.

(g)  Opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to the service-connected disabilities.  If the Veteran is felt capable of work despite the service-connected disabilities, the examiner should state what type of work and what accommodations would be necessary due to the service-connected disabilities.

4.  Schedule the Veteran for a VA skin examination to assist in determining the nature and severity of the service-connected thoracotomy scar residuals.  The examiner must review the record and should note that review in the report.  The examiner should express an opinion as to the impact of thoracotomy scar residuals on the Veteran's vocational pursuits.  The examiner should state whether the scar is painful or unstable and should provide a measurement of the scar.  A rationale for all opinions should be provided.  

5.  Then readjudicate the claims on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

